Citation Nr: 0700983	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  03-21 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
April 1946, including a tour of duty in England.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
of a June 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which denied service connection for bilateral hearing loss.  
The veteran filed his notice of disagreement in December 
2002, the RO issued a statement of the case in May 2003 and 
the veteran perfected his appeal in June 2003.  The case was 
certified to the Board in January 2006.

The record reflects that following a February 2004 statement 
of the case issued in response to a May 2003 rating decision 
denying service connection for tinnitus, no further 
communication was received from the veteran or his 
representative concerning tinnitus until December 2006.  At 
that time, the representative argued that service connection 
was warranted from tinnitus.  The matter of whether new and 
material evidence has been received to reopen a claim for 
service connection for tinnitus is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Hearing loss was not noted in service or for more than 50 
years after service.  

2.  The veteran's current hearing loss has not been linked by 
competent evidence to service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which evidence the claimant 
is expected to provide.  Furthermore, in compliance with 38 
U.S.C.A. § 3.159(b), the notification should include the 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  

In this case, the RO provided the veteran 38 U.S.C.A. § 
5103(a) notice in a letter, dated in July 2001.  That 
correspondence specifically advised him of the information 
and evidence necessary to substantiate his claim; informed 
him of his and VA's respective responsibilities in obtaining 
evidence in support of his claim; and suggested that he 
submit any pertinent evidence in his possession.  

The Board notes that the U.S. Court of Appeals for Veterans 
Claims (Court) has recently added further requirements to 
what must be contained in the initial notice that is provided 
with regard to downstream elements of a claim for service 
connection.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  However, as service connection is not warranted in 
this case, the Board finds that any failure to provide the 
veteran with additional notice regarding the disability 
rating or effective date elements of the claim on appeal has 
not resulted in any prejudice.

For the above reasons, the Board finds that the July 2001 
document substantially complied with VA's notice 
requirements.  

With respect to the duty to assist, the veteran identified 
only one post service (March 2001) medical record as relevant 
in this matter, a private audiologist's evaluation report, 
which was obtained.  (It is observed that this record 
included a brief medical history which revealed the veteran 
had not been previously seen by an ear specialist, or that he 
had any prior hearing test.)  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion if necessary to 
decide the claim.  An examination was not provided in this 
matter, since as set out below, there is no evidence of, (or 
contention the veteran experienced), hearing loss any time 
prior to 2001, and the private audiologist's report that was 
obtained included comments related to the veteran's theory of 
entitlement in this case.  

Based on the foregoing, it is the conclusion of the Board 
that VA has complied with the duties to notify and assist 
obligations set forth in 38 U.S.C.A. § 5103(a).  Overall, the 
facts relevant to this appeal have been properly developed 
and there is no further action to be undertaken to comply 
with the provisions of 38 U.S.C.A. § 3.159(b).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence of organic diseases of the nervous system, such as 
sensorineural hearing loss, during wartime service may be 
presumed if manifested to a compensable degree within one 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

In this case, the veteran contends he developed bilateral 
hearing loss as a result of his World War II service, 
particularly noise exposure during basic training, and 
"daily bombing raids which lasted for approximately nineteen 
months."  

As indicated above, the veteran served during World War II.  
His military records, however, show that his overseas service 
was as a medical technician or medical non-commissioned 
officer in a hospital in Britain from September 1944 to March 
1946.  This period obviously begins well after the Allied 
invasion of Europe launched from Britain in June 1944, and 
ends long after the end of fighting in Europe in May 1945.  
As such, his contentions regarding his noise exposure in 
service are not credible, and in any event, the veteran, as a 
lay person, is not competent to offer an opinion as to a 
medical diagnosis, or the etiology of a medical condition.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992), 38 C.F.R. 
§ 3.159(a)(1) (2006).

A review of the veteran's service medical records fail to 
show any on which he complained of hearing loss, and in fact, 
his hearing was normal (15/15 on whispered voice test) when 
examined in connection with his discharge from service in 
April 1946.  The earliest post service medical record 
reflecting the presence of hearing loss is dated in 2001, 
more than 50 years after service, when the veteran was nearly 
80 years old.  This document includes the characterization of 
the veteran's noise exposure in the military as "minimal" 
and in no way suggests a relationship between the veteran's 
current hearing loss, and service.  

In the absence of any evidence, or contention of hearing loss 
in service or for more than a half century after service, and 
in the absence of any competent evidence linking the 
veteran's current hearing loss to service, a basis upon which 
to establish service connection for hearing loss has not been 
presented and the appeal is denied.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


